PER CURIAM: *
We VACATE the judgment of the district court and REMAND for reconsideration in light of the Supreme Court’s decision in Hall Street Associates, L.L.C. v. Mattel, Inc., — U.S.-, 128 S.Ct. 1396, 170 L.Ed.2d 254 (2008) (holding that, regardless of the parties’ agreement to the contrary, district courts must review an arbitrator’s findings of fact and conclusions of law under the highly deferential standard set forth in 9 U.S.C. § 10(a)).

 Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not be published and is not precedent except under the limited circumstances set forth in 5th Cir. R. 47.5.4.